In a matrimonial action in which the parties were divorced by a judgment dated September 24,1993, the plaintiff appeals from (1) an order of the Supreme Court, Orange County (Peter Patsalos, J.), entered January 21,1994, which denied his motion to modify the provision of the final judgment of divorce which awarded the defendant exclusive occupancy of the marital apartment, and (2) an order of the same court entered April 28, 1994, which held the plaintiff in contempt for failure to make support payments.
Ordered that the orders are affirmed, with one bill of costs.
The plaintiff husband contends that the court erred in holding him in contempt for nonpayment of support and maintenance as the court failed to conduct an evidentiary hearing or find that enforcement methods would be futile. We disagree. There were sufficient reasons to presume that enforcement methods would be futile (see, Domestic Relations Law § 245; Ruggerio v Ruggerio, 173 AD2d 595, 597) and a hearing is not necessary absent a factual dispute (see, Bowie v Bowie, 182 AD2d 1049, 1050; Rosenblitt v Rosenblitt, 121 AD2d 375).
We have considered the husband’s remaining contentions and find them to be without merit. Bracken, J. P., Rosenblatt, Ritter and Goldstein, JJ., concur.